Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information disclosure statements.
	The information disclosure statements of 06/22/2018 and 08/25/2021 have been received and reviewed.
Reason for allowance
	Claims 1-7 and 9 are allowed.
Applicant’s independent claim 1 recites a particular combination of elements, which is neither taught nor suggested by the prior art. Mensch and a thorough search in the art disclose various aspects and features of applicant’s claimed invention. However Mensch does not teach a safety device for a motor vehicle comprising a striker, a pawl, an ejection spring, a rotary latch, wherein the ejection spring has an opening direction of rotation, and wherein the ejection spring has a leg and the leg lies directly against the striker in the main locking position and directly against the rotary latch in at least one intermediate position, and wherein the rotary latch and the ejection spring are accommodated on a pivot axis. The prior art teaches a safety device with many of the same components, but fails to teach the ejection spring having an opening direction of rotation, and wherein the ejection spring has a leg and the leg lies directly against the striker in the main locking position and directly against the rotary latch in at least one intermediate position, and wherein the rotary latch and the ejection spring are accommodated on a pivot axis. Examiner considered moving the spring taught by Mensch to the left side to be on a common pivot axis with the rotary latch, but this would make it so that the spring does not lie directly against the rotary latch in at least one intermediate position of the rotary latch. Moreover, one of ordinary skill in the art would not have been motivated to arrive at applicant’s claimed 
	Accordingly, applicant’s invention is allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675